DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the moveable member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation refers to limitation “a limiter member moveable”, in claim 6, line 3, or to the limitation “the engageable member is moveable” in claim 1, line 14.  Claim 7 depends from claim 6, and therefore, is rejected for the same reason.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication US 2003/0114270 A1 to Wuertz et al. (hereinafter referred to as Wuertz), in view of patent number US 4,220,124 to Morris et al. (hereinafter referred to as Morris).

Regarding claim 1, Wuertz discloses a motorized vehicle (lawn mower 20) operable to be ridden by a rider, comprising:
	a frame assembly (Fig. 5); 
	at least one ground engaging member (plurality of wheels 22 and driven wheels 52 and 54); 
	a motor (first and second hydraulic motors 48 and 50) supported by the frame assembly and configured to drive the at least one ground engaging member; 

	the throttle actuation assembly further comprises, a body portion; 
	a first axle member extending from the body portion and having at least one spline formed on an exterior of the first axle member; and 
	an engageable member having a first detent and a second detent; 
	wherein the engageable member is moveable relative to the first axle member to engage the first detent or the second detent with the at least one spline to select a respective first position or second position of the engageable member relative to the body portion. 

	Morris discloses an adjustable air vane governor for a lawn mower including a throttle actuation assembly (air valve governor 34), the throttle actuation assembly further comprises:
	a body portion (throat 30); 
	a first axle member (stem 40) extending from the body portion and having at least one spline (fine spline 78) formed on an exterior of the first axle member (Figs. 2 and 3); and 
	an engageable member (throttle shaft 38, vane supporting body 50, collar 60 and upper cylindrical portion 61) having a first detent (shoulder 68) and a second detent (internal splines 70); 


Regarding claims 2 and 5, Wuertz, modified by Morris, discloses the motorized vehicle of Claim 1.  Wuertz does not disclose the details of the throttle as in claims 2 and 4.  However, Morris further discloses:
	[Claim 2] wherein at the first position of the engageable member a first total movement of the engageable member relative to the body portion is different than a second total movement of the engageable member relative to the body portion at the second position (the amount of engagement of the air vane 44 with the stem 40 is less in the first position, shown in Fig. 2 than in the second position, shown in Fig. 3); and
	[Claim 5] wherein the first axle member (stem 40) includes a plurality of the at least one spline (there are multiple splines in the grouping of splines 78).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify Wuertz to the throttle configuration of Morris, to increase the durability of the spline connection.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wuertz and Morris, and further in view of patent application publication US 2014/0290787 A1 to McAvey.

Regarding claim 12, Wuertz, modified by Morris, discloses the motorized vehicle of Claim 1.  Wuertz further discloses a body panel attached to the frame of the lawn mower (20) and covering its chassis (see Fig. 5).  However, neither Wuertz nor Morris disclose the hinged access panel.
	McAvey discloses a fuel transfer system for a vehicle comprising: 
	a body panel (fixed to the frame assembly (sheet metal adjacent the filler neck 338, Paragraph [0052]); 
	an access panel (fuel fill door 312) moveable relative to the body panel; 
	wherein the access panel is hingedly connected to the body panel with a living hinge (the hinge is shown in Fig. 8, Paragraphs [0052] – [0054]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a hinged access panel to the lawn mower taught by Wuertz to cover its fuel filler.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
s 3, 4, 8 – 11 and 13 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Wuertz modified by Morris disclose the motorized vehicle of claim 2.  However, neither Wuertz nor Morris disclose the second total movement is less than the first total movement; wherein the second total movement limits a maximum throttle position. 

Regarding claim 4, Wuertz modified by Morris disclose the motorized vehicle of claim 1, but they do not disclose the throttle actuation assembly further comprises a biasing member to bias the engageable member onto the first axle member to engage the at least one spline with at least one of the first detent or the second detent.  Instead, the biasing member of Morris (spring 52) provides a biasing force around the axes of the throttle shaft (38) and stem (40).

Regarding claim 6, Wuertz modified by Morris disclose the motorized vehicle of Claim 1.  They do not further teach:
	the throttle actuation assembly further comprises, a limiter member moveable relative to the body portion, wherein the moveable member includes at least a pliable portion; 

	wherein the throttle cable engaging member engages the limiter member to limit movement of the throttle cable engaging member.  Claim 7 depends from claim 6, and is therefore also allowable.

Regarding claim 8, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but they do not teach the vehicle further comprising: 
	a side body panel extending over at least a portion of the motor; 
	an access panel selectively coupled to the side body panel, wherein the access panel includes a perforated region; and 
	a seal connected to the access panel to limit passage of air into an engine fan assembly to substantially through the perforated region.   Claim 9 depends from claim 8, and therefore, is also allowable.

Regarding claim 10, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but does not further disclose the vehicle comprising: 
	a seat assembly having a seat portion and a base portion; 
	a removable member; 
	a wall portion extending from the base portion, wherein a track is formed at an internal surface of the wall portion; 
	wherein the removable member is held relative to the base portion in the track; and


Regarding claim 13, Wuertz modified by Morris and McAvey discloses the motorized vehicle of Claim 12, but they do not explicitly teach wherein the body panel and the access panel are formed as one member.  Claims 14 and 15 depend from claim 13, and therefore are also allowable.

Regarding claim 16, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but they do not disclose the vehicle further comprising: 
	a body panel fixed to the frame assembly and covering at least a portion of the motor; 
	a fill neck extending through the body panel; and 
	a sealing member configured to direct a flow of fluid away from the fill neck and over the body panel.  In particular, the sealing member as claimed is not taught.  Claims 17 – 20 depend from claim 16, and therefore, are also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ruth Ilan can be reached on (571)272-6673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                  

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611